Appeal from an order of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), entered August 31, 2006 in a proceeding pursuant to RPTL article 7. The order, among other things, denied respondents’ motions to strike and preclude certain evidence and dismiss the petitions.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present—Martoche, J.E, Smith, Feradotto, Fine and Gorski, JJ.